PER CURIAM.
We affirm the judgment and sentence. However, our review of the record revealed a scrivener’s error in the written judgment and sentence. Inadvertently, despite the fact that the trial court orally pronounced the sentence as a habitual felony offender sentence, the trial court failed to. check the habitual felony offender designation on the written judgment and sentence. Accordingly, we remand with directions to the trial court to correct this scrivener’s error.
HAWKES, C.J., ROBERTS and ROWE, JJ., concur.